Citation Nr: 1138219	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include an anxiety disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include an anxiety disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to June 1995.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh , Pennsylvania, which denied entitlement to service connection for hypertension.  That claim was certified for appeal by the RO in Providence , Rhode Island.  In October 2009, the Board denied entitlement to service connection for hypertension.  The Veteran appealed.  In July 2011, the United States Court of Appeals for Veterans Claims granted a joint motion for remand.

This appeal also arises from a November 2009 rating decision by the Providence, Rhode Island RO which declined to reopen the issue of entitlement to service connection for an anxiety disorder.  In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (appellants do not file claims to receive benefits only for a particular diagnosis, but rather based on the symptoms, however diagnosed), the Board has styled the issue as shown on the title page.  

The issues of entitlement to service connection for hypertension, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A timely appeal was not perfected to a September 2006 rating decision that denied entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder.  

2.  The evidence received since that September 2006 decision includes evidence that is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The September 2006 rating decision is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, there is no need to discuss at this time whether VA has complied with the VCAA.  

New and Material Evidence Laws and Regulations 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

"New evidence" means existing evidence not previously submitted to agency decisionmakers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and Material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
.
The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In this case, service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, was denied in a September 2006 rating decision.  That decision found that the Veteran's service medical records did not contain a diagnosis of any psychiatric disorder, to include posttraumatic stress disorder, and that the post service record did not include any medical evidence linking a current psychiatric disorder to service.  The Veteran was notified of that decision, but he did not perfect a timely appeal.  Hence, the September 2006 rating decision is final.  38 U.S.C.A. § 7105.

Since September 2006, the appellant has submitted additional evidence to include a November 2010 statement from Thomas Murphy, who identifies himself as a licensed professional counselor.  Mr. Murphy reports meeting with the Veteran since August 2010.  In his meetings with the appellant the Veteran is noted to present symptoms of generalized anxiety and pathological gambling.  "Potential factors" (sic) were listed as an unstable childhood, unmet emotional needs, past parent-child interactions, heredity, parental modeling, and spiritual immaturity.  Mr. Murphy opined that the Veteran's symptoms appeared to have been exacerbated to clinically significant levels due to the stress of a military career.

Given the fact that service connection was previously denied because there was no medical opinion linking a psychiatric disorder to the Veteran's service, the Board finds that the November 2010 statement prepared by Mr. Murphy is new and material evidence.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.   


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

Given the decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, and the receipt of an opinion from a counselor suggesting a link between a current disorder and the appellant's military service, the Board finds that the appellant should be afforded a VA psychiatric examination.

As noted above, in July 2011, the United States Court of Appeals for Veterans Claims granted a joint motion to remand the appellant's claim of entitlement to service connection for hypertension.  The parties to the motion agreed that the Board erred in relying upon an inadequate medical opinion.  Specifically, the parties agreed that the Board should have directed the VA examiner to follow the terms of VA Training Letter 00-07 (July 17, 2000), in determining whether the appellant suffered from hypertension during his active duty service.  That letter, which may be found at http://vbaw.vba.va.gov/bl/21/publicat/Letters/TrngLtrs.htm#2000, provides the following:

	What is hypertension and what causes it?

Hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Malignant hypertension is a severe form of high blood pressure that, if left untreated, usually leads to death in 3-6 months. 

For rating purposes, we consider isolated systolic hypertension to be present if the systolic pressure is 160 or more.  The level of blood pressure considered to be normal has been progressively lowered in recent years.  

....

What is the current classification of hypertension? (Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure - 1997)

Stage 1 - 140 mm Hg to 159 mm Hg systolic or 90 mm Hg to 99 mm Hg diastolic 
Stage 2 - 160-179 systolic or 100-109 diastolic
Stage 3 - >180 systolic or >110 diastolic

The Committee considers a systolic pressure of <120 and diastolic pressure of <80 to be optimal, systolic pressure of <130 and diastolic of <85 to be normal, and systolic pressure of 130-139 and diastolic of 85 to 89 to be high normal.

      How do we rate hypertension?
      
The criteria for [38 C.F.R. § 4.104, Diagnostic Code] 7101 are based only on blood pressure readings and whether continuous medication is required in someone with a history of diastolic pressure predominantly 100 or more.  Remember to separately rate secondary conditions affecting target organs.

* Multiple [blood pressure] readings are required to confirm the diagnosis of hypertension.  Rating schedule requires 2 or more readings on at least 3 different days.  
* However, once hypertension has been properly diagnosed, readings on multiple days are not required for follow-up.
* If the veteran is on treatment for hypertension at the initial exam, multiple readings on different days are not necessary because they would not be useful

For new claims, the required multiple readings should already be of record because this is a standard requirement for diagnosis and treatment.  If not, the diagnosis of hypertension is suspect.

As noted in the July 2008 remand, the service medical records note various routine appointments where his blood pressure was taken.  Over his active service, the Veteran's blood pressure was taken approximately seventeen times.  The highest readings noted included the following: 

August 1990						140/100
December 1993 					118/90
January 1994 						151/79
December 1994					154/80
January 1995						145/76

The representative has submitted argument that multiple other in-service and postservice readings represented "borderline high blood pressure."  The term "borderline high blood pressure" is a term is not used in VA Training Letter 00-07 (July 17, 2000).  The representative has also submitted a September 2005 statement from Dr. Oremek who states that "essential type of hypertension at the time of active military service cannot be excluded."  

In light of the order of the Court granting the joint motion for remand, further development is required. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated him for any psychiatric disorder and/or hypertension since service.  This includes securing all records prepared by Dr. Oremek and Mr. Murphy since August 2010.  After the Veteran has signed any appropriate releases, those records not already associated with the claims file should be obtained.  Duplicate records should not be secured or added to the claims file.  All attempts to procure records must be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative must be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran must be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Any indicated studies or tests must be completed.  The complete claims folders and a copy of this remand are to be made available for the examiner to review.  Following the examination, for each diagnosed psychiatric disorder, the examining psychiatrist must opine whether it is at least as likely as not that the disorder is related to the appellant's active duty service.  In offering any opinion the psychiatrist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale must be provided for any opinion offered. 

3.  After completing instruction one, the Veteran must also be scheduled for a VA cardiovascular examination by a cardiologist to determine the etiology of any diagnosed hypertension.  All indicated tests and studies are to be performed.  The complete claims folder and a copy of this remand are to be made available for the examiner to review.  If the Veteran is diagnosed with hypertension, the cardiologist is opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder was manifested in-service.  If the disorder was not manifested in-service, is it at least as likely as not that the disorder was compensably disabling within a year of the appellant's June 1995 retirement from active duty.  In offering any opinion the cardiologist must follow and refer to the definitions set forth above from VA Training Letter 00-07 (July 17, 2000).  A complete rationale must be provided for any opinion offered. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

5. After the development requested above has been completed to the extent possible, the AMC/RO must again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case must be returned to the Board together with all claims folders.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


